Citation Nr: 0945995	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right upper extremity, as 
secondary to service-connected diabetes mellitus.  

2. Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left upper extremity, as 
secondary to service-connected diabetes mellitus. 

3. Entitlement to an initial compensable rating for erectile 
dysfunction, as secondary to service-connected diabetes 
mellitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to October 
1972.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In his January 2007 substantive appeal, the Veteran requested 
a Board hearing.  In March 2007 the Veteran withdrew his 
hearing request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to ratings in excess of 10 percent 
for peripheral neuropathy of both the left and right upper 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Erectile dysfunction is manifested by loss of erectile power 
without evidence of penile deformity.  




CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.115b, Diagnostic Code 
7522 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting Veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2005, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and the initial ratings have been assigned, the 
claims of service connection have been more than 
substantiated, the claims have been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claims of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disabilities, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for initial higher 
ratings, following the initial grants of service connection.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records.  The Veteran has not identified any additional 
evidence, such as VA or private records, for the RO to obtain 
on his behalf.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A. § 5103A(d).  The 
Veteran was afforded VA examinations in August 2005.  The 
Veteran was scheduled for additional VA examinations, but he 
failed to report for a VA examination in December 2007 and a 
VA examination in January 2008 was cancelled.  In the 
supplemental statement of the case in February 2008, the RO 
referred to the Veteran's failure to report for a VA 
examination.  As the Veteran has not offered good cause for 
the failure to report for a VA examination, the claims will 
be rated on the evidence of record under 38 C.F.R. § 3.655 
and the Board will proceed to decide the claims without 
further assistance to the Veteran in developing the facts 
pertinent to the claims.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Erectile Dysfunction

In a rating decision in March 2006, the RO granted service 
connection for erectile dysfunction, as secondary to the 
service-connected diabetes mellitus, and assigned a 
noncompensable rating under Diagnostic Code 7599-7522.  He is 
currently in receipt of special monthly compensation under 
38 U.S.C.A. § 1114, subsection (k), and 38 C.F.R. § 3.350(a) 
on account of loss of use of a creative organ.  

As there is no specific diagnostic code for erectile 
dysfunction, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  For this reason, 
the RO rated erectile dysfunction under 38 C.F.R. § 38 C.F.R. 
§ 4.115b, Diagnostic Code 7599-7522. 

Under Diagnostic Code 7522, the criterion for a compensable 
rating, 20 percent, is penile deformity with loss of erectile 
power. 

The Veteran essentially asserts that his erectile dysfunction 
has prevented normal sexual activity and contributed to 
mental health and family problems. See Statement in Support 
of Claim, May 2006.  He believes his condition, for which he 
occasionally takes Viagra, warrants a compensable rating.  

While the medical records show evidence of erectile 
dysfunction, there is no objective evidence that any loss of 
erectile power is accompanied by penile deformity for a 
compensable rating under Diagnostic Code 7522.  On VA 
examination in February 2006, the diagnosis was erectile 
dysfunction with an essentially normal genital examination.  
Penile deformity was neither shown nor alleged.  It was also 
noted that treatment for the impotence consisted of oral 
medication, and in particular, Viagra.  The Veteran stated 
that the Viagra helped with his symptoms, but that he did not 
actively take it due to its expense.  He also reported that 
he suffered from "partial erectile dysfunction," meaning 
that he was able to achieve an erection approximately half of 
the time that he tried to do so.  

As the criterion for a compensable rating under Diagnostic 
Code 7522 has not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.  


REMAND

The Veteran's service-connected peripheral neuropathy of the 
left and right upper extremities is currently rated as 10 
percent disabling.  The Veteran contends that he is in 
constant and severe pain in both upper extremities; that he 
receives little relief from pain medication; and that he is 
forced to restrict activity due to pain.  For these reasons, 
he asserts that he is entitled to higher evaluations for such 
disabilities.  

Unfortunately, the Board cannot make a determination 
regarding these matters, as the Veteran's upper extremity 
neuropathies have not been comprehensively evaluated, and the 
latest medical evidence of record is almost four years old.  
In this regard, the Board notes that the last VA examination 
(for peripheral nerves) was conducted in February 2006.  VA's 
statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one. Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As such, an examination to determine the current 
severity of the Veteran's service-connected peripheral 
neuropathy of the left and right upper extremities must be 
conducted as described below.  

Finally, the Board notes that there are no up-to-date VA 
medical records in the claims file; the most recent VA 
records are from December 2006.  In a May 2006 communication 
to the RO, the Veteran indicated that he receives medical 
treatment for all of his current medical conditions at the 
VAMC in Tampa, Florida.  Notably, VA facilities that may have 
an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). Therefore, an effort must be made to locate these 
records, as well as any other pertinent VA treatment records 
from other VA facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Obtain all VA treatment records and 
progress reports from December 2006 to the 
present, including but not limited to any 
records located at the James A. Haley, VA 
Medical Center in Tampa, Florida.  If no 
records are available, the claims folder 
must indicate this fact and document the 
attempts made to obtain the records.

2. Schedule a VA medical examination to 
determine the current severity of the 
Veteran's peripheral neuropathy of the 
upper left and right extremities.  All 
symptoms and manifestations must be 
described in detail.  The examiner must 
review the claims file in conjunction with 
the examination, and state in the 
examination report that the claims file 
has been reviewed.

3. Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


